DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims:  Claims 1, 3-5, 7-8, 10 and 23 have been amended. Claims 2, 6, 33-35 are canceled. Claims 15, 18-20, 22, 24-32 and 35 were canceled by preliminary amendment. Claims 36-39 are new. Claims 1, 3-5, 7-14, 16-17, 21, 23 and 36-39 are present for examination.

All objections and rejections are hereby withdrawn following the amendment to the claims below.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Adam Raymond on 08/10/2021.
Claim 1. (Currently Amended) A 23S rRNA comprising;
	at least 85% sequence identity to any of SEQ ID NOS:1-4 and the sequence UGACUU at the positions corresponding to nucleotides 2502-2507 of E. coli wild type 23S rRNA (SEQ ID NO:1), 
	wherein a ribosome comprising the 23S rRNA can catalyze the covalent transfer of a
3 amino acid from an aminoacyl-tRNA onto a nascent peptide chain.

Claim 36. (Currently Amended) A 23S rRNA comprising at least 90% sequence identity to the nucleic acid sequence of SEQ ID NO:4, wherein the nucleotides corresponding to 2940-2945 of SEQ ID NO: 4 are UGACUU.

REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest a 23S rRNA comprising the sequence UGACUU at the positions corresponding to nucleotides 2502-2507 of E. coli wild type 23S rRNA (SEQ ID NO:1) where the 23S rRNA can additionally comprise the sequence AGCGUGA at position corresponding to nucleotides 2057-2063 of the E.coli 23S rRNA wherein a ribosome comprising the 23S rRNA catalyzes transfer of a B3 amino acid from an aminoacyl-tRNA onto a nascent peptide chain.
To form this determination the Office has relied on the holdings of: In re Deuel, 51 F.3d 1552, 1558-59, 34 USPQ2d 1210, 1215" (Fed. Cir. 1995); and In re Bell, 991 F.2d 781, 26 USPQ2d 1529 (Fed. Cir.1993). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion: Claims 1, 3-5, 7-14, 16-17, 21, 23 and 36-39 are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/KAGNEW H GEBREYESUS/                                                                                                 Primary Examiner, Art Unit 1656                                                                                              								August 10, 2021